UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7523



RODNEY ELMER ANDERSON,

                                              Plaintiff - Appellant,


          versus


XYZ  CORRECTIONAL  HEALTH SERVICES,  INC.;
RONALD J. ANGELONE; D. A. GARRAGHTY; M. C.
MILLARD; DOCTOR SWEATER; JOHN DOE; DOCTOR
SWETTER; JOE DOE,

                                           Defendants - Appellees,


          and

ANDREW J. WINSTON; JAMES A. SMITH, JR.; K. W.
DAVIS; MR. ZUMMER; MARSHA FORESMAN,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1045-1-GBL)


Submitted:   February 3, 2006          Decided:     February 27, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rodney Elmer Anderson, Appellant Pro Se. Philip Carlton Hollowell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Ashton Marie Jennette, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Rodney Elmer Anderson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as untimely under

the applicable statute of limitations. We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            See Anderson v. XYZ Corr.

Health Serv., Inc., No. CA-02-1045-1-GBL (E.D. Va. filed Aug. 26,

2005 & entered Aug. 29, 2005).             We deny Anderson’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -